Citation Nr: 1036686	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran submitted a claim for entitlement to service 
connection for PTSD in November 2007.  His claim was denied in 
September 2008.  He perfected his substantive appeal in this case 
by submission of a VA Form 9, Appeal to Board of Veterans' 
Appeals, in August 2009.  The Veteran elected not to have a 
hearing in his case at that time.

The Veteran revoked the Power of Attorney in favor of the 
Disabled American Veterans as his representative in November 
2009.  

The Veteran sought a copy of certain records from his claims 
folder in April 2010.  The RO responded that same month by 
informing the Veteran that his claims folder had been transferred 
to the RO in Seattle, Washington, and that his request was 
forwarded to that RO.  He was directed to contact that office 
with any questions.

The Veteran's attorney submitted notice of her representation of 
the Veteran on May 10, 2010.  The attorney requested that the RO 
revoke all other appointments of representation and direct a copy 
of all correspondence to her as well as the Veteran.  The 
notification was submitted to the RO in Seattle based on the 
April 2010 notice received by the Veteran.  However, the notice 
of representation is date stamped as received by the RO in St. 
Petersburg as of June 9, 2010.

The attorney sent separate correspondence, also dated May 10, 
2010, wherein she requested a complete copy of the Veteran's 
claims folder.  The letter was addressed to the RO in Seattle.  
The attorney pointed out that the request was made as the 
Veteran's representative.  She included a copy of the VA Form 21-
22a, Appointment of Attorney or Agent as Claimant's 
Representative, that appointed her as the Veteran's 
representative.  This submission was date stamped as received at 
the St. Petersburg RO on May 26, 2010.

The St. Petersburg RO acknowledged the request for a copy of the 
claims folder and provided the requested material on July 21, 
2010.

The attorney submitted a third letter to the RO in Seattle, also 
dated May 10, 2010.  The letter provided notice that the Veteran 
wanted a video conference hearing at the RO in St. Petersburg.  
The letter included a VA Form 9 with the block checked for a 
Board hearing in Washington, D.C.  The form was annotated as 
requesting a video conference hearing from the Orlando [, 
Florida] mini service center.  The letter and Form 9 were date 
stamped as received at the St. Petersburg RO on May 26, 2010.

The St. Petersburg RO certified the case on appeal on July 14, 
2010.  The certification letter did not indicate that a copy had 
been provided to the attorney.  Moreover, no action was taken on 
the Veteran's request for a hearing.   

The hearing request was forwarded to the Board where it was 
received in August 2010.

In light of the above, the Veteran's case must be remanded to 
afford him the opportunity to be scheduled for and to prepare for 
his hearing.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be sent to the 
St. Petersburg RO and the Veteran should be 
scheduled for a video conference hearing 
with a Veterans Law Judge of the Board.  
The Veteran and his attorney should be 
given an opportunity to prepare for the 
hearing.

2.  The claims folder should be returned to 
the Board in advance of the scheduled 
hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

